         Case 2:20-cv-00446-KJM-CKD Document 14 Filed 09/11/20 Page 1 of 1

 1
                         UNITED STATES DISTRICT COURT
 2                      EASTERN DISTRICT OF CALIFORNIA
 3
     LYDIA GOODSON,                             Case No.: 2:20-cv-00405-JAM-EFB
 4
     Plaintiff,
 5                                              ORDER GRANTING JOINT
            vs.                                 STIPULATION TO CONSOLIDATE
 6                                              CASES
     INVESTMENT DEVELOPMENT
 7   MANAGEMENT, LLC;
     COLUMBIA COLLECTORS,
 8   INC.; EXPERIAN
     INFORMATION SOLUTIONS,
 9   INC.; and DOES1-10, inclusive,

10   Defendant(s).
11

12
                                          ORDER
13

14   Pursuant to the Stipulation of the Parties, and for GOOD CAUSE:
15
           This matter, Case No. 2:20-cv-00405-JAM-EFB, is consolidated
16
     with identical matter Case No. 2:20-cv-00446-KJM CKD and is transferred
17

18   to the undersigned for all further proceedings.
19
           IT IS SO ORDERED
20
     Dated: September 10, 2020.
21

22

23

24

25

26

27

28
                                            ORDER
                                              -1-
